Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
The present application is being examined as a continuation application of 15985351, which is a continuation application of 14080555. Now pending in this application are claims 1-20.
Specification
The specification submitted 9/11/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 9/11/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2020 has been considered by the examiner.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 18, 20 of U.S. Patent No. 10777592. Although the claims at issue are not identical, they are not patentably distinct. See the comparison table below.

Application 17019078
US # 10777592
Claim 1. An image sensor, comprising: a substrate; a photosensitive unit in the substrate;
Claim 17. An image sensor, comprising: a substrate; a photosensitive unit disposed within the substrate; 
a dielectric grid over the substrate, the dielectric grid having a first portion and a second portion over the first portion, wherein the second portion of the dielectric grid has a rounded top surface extending upwards from a sidewall of the first portion of the dielectric grid; and
a dielectric grid disposed above the substrate, the dielectric grid having a first portion and a second portion above the first portion, wherein… the second portion of the dielectric grid has a rounded top surface extending from the sidewall of the first portion of the dielectric grid;
a color filter over the photosensitive unit and surrounded by the dielectric grid, wherein the color filter has a first portion lower than a lowermost portion of the rounded top surface of the second portion of the dielectric grid and a second portion higher than the lowermost portion of the rounded top surface of the second portion of the dielectric grid.
a color filter disposed above the photosensitive unit and surrounded by the dielectric grid, wherein a bottom of the color filter is lower than a top of the sidewall of the first portion of the dielectric grid….
2. The image sensor of claim 1, wherein the color filter is in contact with the sidewall of the first portion of the dielectric grid.
18. The image sensor of claim 17, wherein the color filter is in contact with the sidewall of the first portion of the dielectric grid.
4. The image sensor of claim 1, wherein the second portion of the color filter is in contact with the rounded top surface of the second portion of the dielectric grid.
20. The image sensor of claim 17, wherein the color filter is in contact with the rounded top surface of the second portion of the grid.



Claims 10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9978790 in view of Tsuji (US # 20120267745). Although the claims at issue are not identical, they are not patentably distinct. See the comparison table below.

Application 17019078
US # 9978790
Claim 10. An image sensor, comprising: a substrate; a photosensitive unit in the substrate;
Claim 12 (with scope inherited from claim 1) An image sensor, comprising: a substrate having a top surface; an array of photosensitive units disposed within the substrate;
a dielectric grid over the substrate, the dielectric grid having a first portion and a second portion over the first portion, wherein the second portion of the dielectric grid has an inclined sidewall and a substantially flat top surface extending laterally from a top end of the inclined sidewall of the second portion of the dielectric grid; and
a grid disposed above the substrate, the grid having a first portion and a second portion above the first portion, wherein the second portion of the grid has a top section and a bottom section between the top section and the first portion of the grid…;
12. The image sensor of claim 1, wherein the top section of the second portion of the grid has a flat top surface.
a color filter over the photosensitive unit.
(from claim 1) and a plurality of color filters disposed above the substrate, wherein the refractive index of one of the color filters is greater than the refractive index of the grid.



Although claim 12 recites much of the instant claimed 10, it does not explicitly teach the sensor wherein the color filter is surrounded by the dielectric grid.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Tsuji teaches a similar sensor wherein a color filter (50, 52) is surrounded by a dielectric grid (30).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the sensor recited in claim 10 of US # 9978790, as suggested by Tsuji. Specifically, the modification suggested by Tsuji would be to employ a sensor wherein the color filter is surrounded by the dielectric grid. The rationale for this modification is that surrounding grid provides decreased cross-talk for light that has been filtered. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of a grid are well known in the art (see MPEP 2144.01).
	
	

Application 17019078
US # 9978790
Claim 13. The image sensor of claim 12, further comprising a first angle between an imaginary line normal to a top surface of the substrate and the inclined sidewall of the first portion of the dielectric grid, and a second angle between the imaginary line normal to the top surface of the substrate and the inclined sidewall of the second portion of the dielectric grid, wherein the second angle is greater than the first angle.
(from claim 1) a first angle is formed between a first line normal to the top surface of the substrate and a side surface of the first portion of the grid, a second angle is formed between a second line normal to the top surface of the substrate and a side surface of the bottom section of the second portion of the grid, and the second angle is greater than the first angle



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yokozawa (US # 20060077268).
	
Regarding Claim 1, Yokozawa teaches an image sensor (see Fig. 4 and corresponding text), comprising:
a substrate (11);
a photosensitive unit (13) in the substrate;
a dielectric grid (16, 18, 20) over the substrate, the dielectric grid having a first portion (18) and a second portion (20) over the first portion, 
wherein the second portion of the dielectric grid has a rounded top surface (shown) extending upwards from a sidewall of the first portion of the dielectric grid (shown); and
a color filter (21G, 21R, 21B) over the photosensitive unit (shown) and surrounded by the dielectric grid (lower portion is surrounded), wherein the color filter has a first portion lower than a lowermost portion of the rounded top surface of the second portion of the dielectric grid (shown) and a second portion higher than the lowermost portion of the rounded top surface of the second portion of the dielectric grid (shown).

Regarding Claim 2, Yokozawa teaches the image sensor of claim 1, wherein the color filter is in contact with the sidewall of the first portion of the dielectric grid (at the corner).

Regarding Claim 3, Yokozawa teaches the image sensor of claim 1, wherein the second portion (upper) of the color filter at least partially vertically overlaps the second portion (upper) of the dielectric grid (shown).

Regarding Claim 4, Yokozawa teaches the image sensor of claim 1, wherein the second portion of the color filter is in contact with the rounded top surface of the second portion of the dielectric grid (shown).

Regarding Claim 5, Yokozawa teaches the image sensor of claim 1, further comprising a first angle (appears to be near zero) between an imaginary line normal to a top surface of the substrate and the sidewall of the first portion of the dielectric grid, and a second angle (greater than zero) between the imaginary line normal to the top surface of the substrate and a tangent plane to the rounded top surface of the second portion of the dielectric grid at a point immediately adjacent to the sidewall of the first portion of the dielectric grid, wherein the second angle is greater than the first angle (shown).

Regarding Claim 6, Yokozawa teaches the image sensor of claim 1, further comprising:
a micro-lens (23) over the second portion of the color filter, wherein the second portion of the color filter is at least partially between the micro-lens and the rounded top surface of the second portion of the dielectric grid (shown).

Regarding Claim 7, Yokozawa teaches the image sensor of claim 1, wherein the substrate comprises: a buffer layer (14) below the color filter and in contact with a bottom surface of the first portion of the dielectric grid (shown).

Regarding Claim 8, Yokozawa teaches the image sensor of claim 7, further comprising:
a grid layer (19) between the color filter and the buffer layer.

Regarding Claim 9, Yokozawa teaches the image sensor of claim 1, further comprising:
a metal grid (17) in the first portion of the dielectric grid.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokozawa (US # 20060077268) in view of Sano (US # 5514888).

Regarding Claim 10, Yokozawa teaches an image sensor, comprising:
a substrate (11);
a photosensitive unit (13) in the substrate;
a dielectric grid (16, 18, 20) over the substrate, the dielectric grid having a first portion (18) and a second portion (20) over the first portion; and
a color filter (21R, 21G, 21B) over the photosensitive unit and surrounded by the dielectric grid (shown surrounded on the bottom portion of each part 21).

Although Yokozawa discloses much of the claimed invention, it does not explicitly teach the dielectric grid wherein the second portion of the dielectric grid has an inclined sidewall and a substantially flat top surface extending laterally from a top end of the inclined sidewall of the second portion of the dielectric grid.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Sano teaches a similar grid structure (116, 118, 120) comprising first portion (118) and a second portion (120), wherein the second portion of the grid has an inclined sidewall and a substantially flat top surface (shown) extending laterally from a top end of the inclined sidewall of the second portion of the grid (see Fig. 21).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the dielectric grid shape taught in Yokozawa, as suggested by Sano. Specifically, the modification suggested by Sano would be to employ a dielectric grid wherein the second portion of the dielectric grid has an inclined sidewall and a substantially flat top surface extending laterally from a top end of the inclined sidewall of the second portion of the dielectric grid. The rationale for this modification is that a trapezoidal shape would provide a different separation effect for incoming light. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of trapezoidal shapes are well known in the art (see MPEP 2144.01).


Regarding Claim 11, Yokozawa teaches the image sensor of claim 10, further comprising:
a micro-lens (23) having a first portion directly over a top surface of the color filter (shown) and a second portion directly over the substantially flat top surface of the second portion of the dielectric grid (shown, as modified by Sano).

Regarding Claim 12, Yokozawa teaches the image sensor of claim 10, wherein the first portion (18) of the dielectric grid has an inclined sidewall (shown at a vertical incline) extending downwards from a bottom end of the inclined sidewall of the second portion (120, taught in Sano) of the dielectric grid (shown).

Regarding Claim 13, Yokozawa teaches the image sensor of claim 12, further comprising a first angle (near zero) between an imaginary line normal to a top surface of the substrate and the inclined sidewall of the first portion of the dielectric grid, and a second angle (greater than zero, as shown in Sano) between the imaginary line normal to the top surface of the substrate and the inclined sidewall of the second portion of the dielectric grid, wherein the second angle is greater than the first angle (shown).

Regarding Claim 14, Yokozawa teaches the image sensor of claim 10, wherein the color filter has a portion (upper portion) vertically overlapping the inclined sidewall of the second portion of the dielectric grid (shown as defined in the modification of Yokozawa in view of Sano).

Regarding Claim 15, Yokozawa teaches the image sensor of claim 10, further comprising: a metal grid (17) at least partially vertically overlapping the dielectric grid.

Allowable Subject Matter

Claims 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 16, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a buffer layer under and in contact with the color filter, wherein the sidewall of the first portion of the dielectric grid is free from coverage by the buffer layer.

Claims are 17-20 are dependent on the claim above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899